DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 9,525,489. This is a statutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0034716 (Dortschy) at FIG. 1 illustrates a basic system including a base station 111 and an RRH 112 connected by a transmission link 120, which may be optical or electrical.  

    PNG
    media_image1.png
    288
    416
    media_image1.png
    Greyscale

See, for example, [0053]:
0053] The communications network 100 further comprises a transmission link 120 between the first network node 111 and the second network node 112. The transmission link 120 enables communication between the first network node 111 and the second network node 112. The transmission link may for example be implemented with an optical cable or with a copper cable. 


US 2014/0355991 (Cameirao) at FIG. 1 teaches a communications system including a BBU 12, a RRH 4, and an optical network 8 connecting the BBU 12 to the RRH 4.  

    PNG
    media_image2.png
    815
    397
    media_image2.png
    Greyscale

FIG. 2 illustrates the antenna 20, details of the RRH 4 (including ADC 16, and DAC 18, and an RF front end 14 interfacing with the antenna 20), and the interface 6 including compression 22, decompression circuitry 24, switch 26, mux/demux 28, and G.700 converter 30.  

    PNG
    media_image3.png
    838
    373
    media_image3.png
    Greyscale

FIG 6 illustrates details of a similar interface 10 for the BBU 12.  
US 
US 4,736,463 (Chavez) teaches an antenna array system.  FIG. 4 illustrates a receiver embodiment with signals flowing from the antenna 23 to the receivers 56-60-M via optical dividers and combiners, and FIG. 7 illustrates a transmitter embodiment with signals flowing from the transmitter 218 to the antenna 160-164N via optical dividers and optical combiners.  FIG. 6 illustrates a transceiver system with an array of antenna 84-87, a transmitter 80, and receiver 82, with signals flowing through optical combiners/dividers 125-128M, 114-117N and optical time delay network 130, using lasers 102-105N, 132-135M to transmit the optical signals within the apparatus, and using photodiode demodulators 108-111N, 138-141M to receive and convert the signals back to the electrical domain.

    PNG
    media_image4.png
    797
    510
    media_image4.png
    Greyscale

It also teaches the use of attenuators. See col. 9, first full para:
(20)   Further, it is evident that although the diagrams of FIGS. 5, 6 and 7 show a uniform amplitude weighting for the described beamforming system, special amplitude weightings are easily provided to yield beam patterns with low side lobes by providing appropriate attenuators in the optical fiber lines to achieve optimal signal amplitude weightings on transmit and receive. 
US 2014/0218240 (Kpodzo) teaches a system with an antenna array including both signal attenuation and delay. See, for example, FIG 2 and [0007]:

    PNG
    media_image5.png
    769
    544
    media_image5.png
    Greyscale

[0007] To determine the SOIs from each of the elements in the array, the combined signal of interest and interference signals for each of the antenna array elements and/or the sample of the interference signal may be variably attenuated and/or variably delayed in the RF domain prior to being transformed to the optical domain. The RF variable attenuation and/or variable delay may increase the maximum operational range(s) of delays and/or gain ratios between the combined interference and SOI signals and the interference signal received separately from the signals of interest. The interference signal may be converted to the optical domain and optically phase shifted by -180 degrees (e.g., 180 degrees), which may result in an optically inverted interference signal. The optically inverted interference signal may be variably optically attenuated and/or variably optically time delayed, for example based on a detected output power of the optical portion of the interference cancellation system.
US 2014/0050212 (Braz) at FIG. 1 illustrates a communication system including a repeater/base station 104 using antennae 112, 114 to transmit and receiver RF signals from remote devices 102, 106.  

    PNG
    media_image6.png
    774
    539
    media_image6.png
    Greyscale

It also teaches a remote unit 308 (e.g., FIG. 13) including an ORU that performs O/E conversion 150, 152, and a RM that performs filtering 344, 358, mixing 342, 360, and amplification 140, 162; and a multiplexer and demultiplexer 338.  

    PNG
    media_image7.png
    815
    368
    media_image7.png
    Greyscale


US 2015/0229397 (Shibata) teaches the operation of an optical network with RRUs.  In particular, at FIG. 1-1 it teaches a PON in which there is a BBU 110 at the OLT 140 and RRUs 120 at the ONUs 150.  

    PNG
    media_image8.png
    686
    553
    media_image8.png
    Greyscale

FIG. 1-2 illustrates details of the RRU, and FIG. 1-3 illustrates details of the BBU.  

    PNG
    media_image9.png
    761
    542
    media_image9.png
    Greyscale

This teaches receiving a signal using an RF antenna 11, electrical amplifiers 21, E/O converter 26, and transmitting the optical signal to the OLT/BBU in FIG. 1-1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636